PER CURIAM.
Ernesto Zayas-Hernandez (Appellant) appeals from the judgment of the trial court entered upon a jury verdict finding him guilty of third-degree domestic assault in violation of Section 565.0741 and sentencing *679him to one year in the Medium Security Institution with credit for time served, alleging instructional error. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not err in rejecting Appellant's proposed self-defense instruction. State v. Bruner, 541 S.W.3d 529, 534 (Mo.banc 2018). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Criminal Procedure 30.25(b).

All statutory references are to RSMo 2000, unless otherwise indicated.